FILED
                            NOT FOR PUBLICATION                             JAN 10 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KAIMIN WANG,                                     No. 08-72753

              Petitioner,                        Agency No. A094-999-115

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Submission Deferred December 7, 2012
                        Resubmitted December 7, 2012 **
                            San Francisco, California

Before: TROTT and RAWLINSON, Circuit Judges, and BLOCK, District Judge.***

       Kaimin Wang, a Chinese citizen, petitions for review of the decision of the

Board of Immigration Appeals (“BIA”) affirming the denial by an immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
judge (“IJ”) of Wang’s application for asylum, withholding, and relief under the

Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. §

1252(a)(1), and we deny the petition.

      Substantial evidence supports the IJ’s and BIA’s conclusion that Wang was

not persecuted “on account of” his actual or imputed political opinion as required

for asylum. See 8 U.S.C. § 1101(a)(42). The record contains evidence that Wang

was arrested, beaten, and detained for obstructing a police investigation. Wang

claims that the obstruction charge was a pretext and that Wang’s support for his

former co-workers in a labor dispute was the real reason behind his treatment by

Chinese authorities. But where, as here, “there is evidence of a legitimate

prosecutorial purpose, foreign authorities enjoy much latitude in vigorously

enforcing their laws.” Singh v. Gonzales, 439 F.3d 1100, 1112 (9th Cir. 2006).

Because Wang’s alleged obstruction of a police investigation is a legitimate reason

for his arrest and detention, he has not met his burden of showing “that the

purported criminal investigation had no bona fide objective, so that political

persecution must have been the real reason for it.” Dinu v. Ashcroft, 372 F.3d

1041, 1044 (9th Cir. 2004).

      Because Wang failed to establish eligibility for asylum, he “necessarily

failed to satisfy the higher standard for withholding of removal.” Liu v. Holder,


                                          2
640 F.3d 918, 926 n.5 (9th Cir. 2011). Further, there is no evidence that Wang will

likely be tortured if removed to China. See Lopez-Cardona v. Holder, 662 F.3d

1110, 1114 (9th Cir. 2012) (“To be eligible for deferral of removal under CAT, the

alien has the burden of proof to establish that it is more likely than not that he or

she would be tortured if removed to the proposed country of removal.”) (internal

quotation marks omitted).

      PETITION DENIED.




                                           3